                        Case 19-11901-KBO               Doc 452        Filed 09/21/20         Page 1 of 17

                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE

In re: THE NEWS-GAZETTE, INC., et al                                                              Case No. 19-11901 (KBO)
              Debtor                                                                  Reporting Period: 8/1/2020 to 8/31/2020

                                          MONTHLY OPERATING REPORT
                File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case.

                                                                          Document    Explanation         Affidavit/Supplement
REQUIRED DOCUMENTS                                                        Attached     Attached                 Attached
Schedule of Cash Receipts and Disbursements                 MOR-1            X
   Bank Reconciliation (or copies of debtor's bank
   reconciliations)                                         MOR-1a                          X          See attached attestation
   Schedule of Professional Fees Paid                       MOR-1b            X
   Copies of bank statements                                                                X          Omitted per request
   Cash disbursements journals                                                              X          Omitted per request
Statement of Operations                                     MOR-2             X
Balance Sheet                                               MOR-3             X
Status of Postpetition Taxes                                MOR-4             X
  Copies of IRS Form 6123 or payment receipt                                                X          See attached attestation
  Copies of tax returns filed during reporting period                                       X          See attached attestation
Summary of Unpaid Postpetition Debts                        MOR-4             X
  Listing of aged accounts payable                          MOR-4                           X          Omitted per request
Accounts Receivable Reconciliation and Aging                MOR-5             X
Debtor Questionnaire                                        MOR-5             X
Consolidating Income Statements by Debtor                                     X
Consolidating Balance Sheets by Debtor                                        X
Tax Obligation Attestation                                                    X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached
documents are true and correct to the best of my knowledge and belief.



    Signature of Debtor                                            Date



   Signature of Joint Debtor                                      Date


                                                                          9/21/2020
   Signature of Authorized Individual*                             Date


    John L. Reed                                                        President
   Printed Name of Authorized Individual                          Title of Authorized Individual


*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a
manager or member if debtor is a limited liability company.




                                                                                                                         MOR (04/07)
                             Case 19-11901-KBO                      Doc 452          Filed 09/21/20          Page 2 of 17
                                                       UNITES STATES BANKRUPCY COURT
                                                            DISTRICT OF DELAWARE

In re: The News-Gazette, Inc., et al.,                                                                             Case No. 19-11901 (KBO)
               Debtors                                                                                Reporting Period: 8/1/2020 to 8/31/2020

                                     SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

                                                       BANK ACCOUNTS                     CURRENT MONTH             CUMULATIVE FILING TO
                                                      OPER.     OTHER                  ACTUAL     PROJECTED        ACTUAL     PROJECTED
CASH BEGINNING OF MONTH                               4,023,953    15,000               4,038,953    3,985,770        837,733      842,461
RECEIPTS
 CASH SALES                                                   -                -               -             -           19,497
 ACCOUNTS RECEIVABLE                                          -                -               -             -        1,714,433      2,172,180
  SUBCRIBER PAYMENTS                                          -                -               -                       823,287        706,892
  SALE OF ASSETS                                              -                -               -       3,000,000      4,208,208      7,000,000
  OTHER (ATTACH LIST)                                       1,050              -            1,050            -        1,367,028       965,442
  TRANSFERS (FROM DIP ACCTS)                                  -                -               -                      1,885,066           -


TOTAL RECEIPTS                                              1,050              -            1,050      3,000,000     10,017,519     10,844,514
DISBURSEMENTS
  NET PAYROLL                                             11,064                           11,064         25,000      1,456,709      2,166,000
  PAYROLL TAXES                                            5,446               -            5,446          2,500        625,379        158,375
  NEWSPAPER PRINTING & DELIVERY                               -                -               -             -         951,722        830,550
  NEWS AND CONTENT                                            -                -               -             -          86,194         99,000
  SALES, USE, & OTHER TAXES                               60,220               -           60,220                      199,673        164,000
  INVENTORY PURCHASES                                         -                -               -             -            7,175        10,000
  SECURED/ RENTAL/ LEASES                                     -                -               -             -          34,900         36,300
  INSURANCE                                                   -                -               -             -          70,039         54,902
  ADMINISTRATIVE & SELLING                                14,395               -           14,395        350,000       781,478       1,087,383
  OTHER (ATTACH LIST)                                       7,815              -            7,815            -         186,575             -


  OWNER DRAW *                                                -                -               -                            -
  TRANSFERS (TO DIP ACCTS)                                                                     -             -        1,885,066            -


  PROFESSIONAL FEES                                       80,864               -           80,864         15,000       660,629        440,000
  U.S. TRUSTEE QUARTERLY FEES                                 -                -               -             -          49,513         43,696
  COURT COSTS                                                 -                -               -             -              -            3,500
TOTAL DISBURSEMENTS                                      179,804               -          179,804        392,500      6,995,053      5,093,706


NET CASH FLOW                                           (178,754)              -         (178,754)     2,607,500      3,022,466      5,750,808


CASH - END OF MONTH                                    3,845,199            15,000      3,860,199      6,593,270      3,860,199      6,593,269

DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                   179,804
LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                           -
PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                 0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                       179,804

Notes
See attachment for breakdown by account.
Total disbursements, excluding transfers, from The News-Gazette, Inc. were $179,804 for the period.
Total disbursements, excluding transfers, from D.W.S., Inc. were $0 for the period.




                                                                                                                                  FORM MOR-1
                                                                                                                                       (04/07)
  Case 19-11901-KBO         Doc 452   Filed 09/21/20      Page 3 of 17




           MOR-1 Schedule of Other Receipts & Disbursements

Receipts

Chase Operating




                                                       Total              -


Disbursements

Chase Operating
MSA Professional Services (survedy)                                7,815.00
                                                             Ͳ
                                                       Total       7,815.00
             Case 19-11901-KBO         Doc 452      Filed 09/21/20   Page 4 of 17

                        The News-Gazette Inc. and D.W.S., Inc.
                                   PO Box 1488
                               Champaign, IL 61824



                    Attestation – Monthly Operating Report


Date:                 September 21, 2020
Reporting Period      8/1/2020 to 8/31/2020
Debtors:              The News-Gazette, Inc. et al.
Case Number:          19-11901 (KBO)


I hereby attest that Debtors have reconciled all bank accounts.




_______________________
John L. Reed
                                                                  UNITES STATES BANKRUPCY COURT
                                                                       DISTRICT OF DELAWARE

In re: The News-Gazette, Inc., et al.,                                                                                                         Case No. 19-11901 (KBO)
               Debtors                                                                                                            Reporting Period: 8/1/2020 to 8/31/2020

                                             SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                       This schedule is to include all retained professional payments from case inception to current month.

                                                                Amount                                        Check                      Amount Paid            Year-To-Date
            Payee                     Period Covered           Approved              Payor              Number       Date               Fees    Expenses      Fees     Expenses
Chipman, Brown, Cicero & Cole   8/31/2019 to 9/30/2019            64,856.60   The News-Gazette, Inc.   ACH          11/8/2019         52,135.90 1,253.10     52,135.90   1,253.10
Chipman, Brown, Cicero & Cole   10/1/2019 to 10/31/2019           20,924.30   The News-Gazette, Inc.   ACH        12/20/2019          16,529.20   262.80     68,665.10   1,515.90
Chipman, Brown, Cicero & Cole   11/1/2019 to 11/30/2019            5,535.50   The News-Gazette, Inc.   ACH           2/5/2020          4,403.60    31.00     73,068.70   1,546.90
Chipman, Brown, Cicero & Cole   9/1/2019 to 11/30/2019            17,953.90   The News-Gazette, Inc.   ACH           2/5/2020         17,953.90      0.00    91,022.60   1,546.90
Chipman, Brown, Cicero & Cole   12/1/2019 to 12/31/2019            6,435.30   The News-Gazette, Inc.   ACH           2/5/2020          5,130.80    21.80     96,153.40   1,568.70
Chipman, Brown, Cicero & Cole   1/1/2020 to 2/29/2020              5,791.00   The News-Gazette, Inc.   ACH          4/14/2020          5,762.00    29.00    101,915.40   1,597.70
Chipman, Brown, Cicero & Cole   3/1/2020 to 3/31/2020              6,536.00   The News-Gazette, Inc.   ACH          5/15/2020          6,536.00      0.00   108,451.40   1,597.70
Chipman, Brown, Cicero & Cole   12/1/2019 to 2/29/2019             2,732.20   The News-Gazette, Inc.   ACH          5/15/2020          2,732.20      0.00   111,183.60   1,597.70
Chipman, Brown, Cicero & Cole   4/1/2020 to 4/30.2020              4,749.00   The News-Gazette, Inc.   ACH          6/11/2020          4,724.00    25.00    115,907.60   1,622.70
                                                                                                                                                                                    Case 19-11901-KBO




Chipman, Brown, Cicero & Cole   5/1/2020 to 5/31/2020              4,049.00   The News-Gazette, Inc.   ACH          7/14/2020          3,868.00   181.00    119,775.60   1,803.70
Chipman, Brown, Cicero & Cole   3/1/2020 to 5/31/2020              3,782.00   The News-Gazette, Inc.   ACH          7/14/2020          3,782.00      0.00   123,557.60   1,803.70
Chipman, Brown, Cicero & Cole   6/1/2020 to 6/30/2020             11,232.00   The News-Gazette, Inc.   ACH          8/20/2020         11,232.00      0.00   134,789.60   1,803.70
Chipman, Brown, Cicero & Cole   7/1/2020 to 7/31/2020              3,012.00   The News-Gazette, Inc.   ACH          9/10/2020          3,012.00      0.00   137,801.60   1,803.70
Chipman, Brown, Cicero & Cole   8/1/2020 to 8/31/2020              Pending
Chipman, Brown, Cicero & Cole   6/1/2020 to 8/31/2020              Pending
                                                                                                                                                                                    Doc 452




McDonald Hopkins                2/27/2020 to 3/31/2020            35,692.80   The News-Gazette, Inc.   ACH               5/15/2020    35,692.80      0.00 35,962.80          0.00
McDonald Hopkins                4/1/2020 to 4/30.2020             33,954.80   The News-Gazette, Inc.   ACH               6/10/2020    33,954.80      0.00 69,917.60          0.00
McDonald Hopkins                5/1/2020 to 5/31/2020             21,380.80   The News-Gazette, Inc.   ACH               7/14/2020    21,380.80      0.00 91,298.40          0.00
McDonald Hopkins                2/27/2020 to 5/31/2020            22,757.10   The News-Gazette, Inc.   ACH               7/14/2020    22,757.10      0.00 114,055.50         0.00
McDonald Hopkins                6/1/2020 to 6/30/2020             63,636.30   The News-Gazette, Inc.   ACH               8/20/2020    63,634.80      1.50 177,690.30         1.50
McDonald Hopkins                7/1/2020 to 7/31/2020             29,504.00   The News-Gazette, Inc.   ACH               9/14/2020    29,504.00      0.00 207,194.30         1.50
McDonald Hopkins                8/1/2020 to 8/31/2020               Pending
McDonald Hopkins                6/1/2020 to 8/31/2020               Pending
                                                                                                                                                                                    Filed 09/21/20
                                                                                                                                                                                    Page 5 of 17




                                                                                                                                                                  FORM MOR-1b
                                                                                                                                                                        (04/07)
                                                              UNITES STATES BANKRUPCY COURT
                                                                   DISTRICT OF DELAWARE

In re: The News-Gazette, Inc., et al.,                                                                                                     Case No. 19-11901 (KBO)
               Debtors                                                                                                        Reporting Period: 8/1/2020 to 8/31/2020

                                         SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                   This schedule is to include all retained professional payments from case inception to current month.

                                                            Amount                                         Check                     Amount Paid           Year-To-Date
              Payee               Period Covered           Approved               Payor              Number       Date              Fees    Expenses     Fees     Expenses
CR3 Partners, LLC           8/31/2019 to 9/30/2019             2,960.00    The News-Gazette, Inc.   ACH        11/13/2019          2,960.00      0.00    2,960.00       0.00
CR3 Partners, LLC           10/1/2019 to 10/31/2019              658.00    The News-Gazette, Inc.   ACH        12/20/2019            658.00      0.00    3,618.00       0.00
CR3 Partners, LLC           11/1/2019 to 11/30/2019              240.00    The News-Gazette, Inc.   ACH           2/5/2020           240.00      0.00    3,858.00       0.00
CR3 Partners, LLC           9/1/2019 to 11/30/2019               964.50    The News-Gazette, Inc.   ACH           2/5/2020           964.50      0.00    4,822.50       0.00
CR3 Partners, LLC           12/1/2019 to 12/31/2019              480.00    The News-Gazette, Inc.   ACH           2/5/2020           480.00      0.00    5,302.50       0.00
CR3 Partners, LLC           1/1/2020 to 1/31/2020                 96.00    The News-Gazette, Inc.   ACH          9/15/2020            96.00      0.00    5,398.50       0.00
CR3 Partners, LLC           12/1/2020 to 6/30/2020             1,764.00    The News-Gazette, Inc.   ACH          9/10/2020         1,764.00      0.00    7,162.50       0.00

Neal, Gerber & Eisenberg    8/31/2019 to 9/30/2019             75,583.50   The News-Gazette, Inc.   WIRE            11/13/2019    60,466.80      0.00 60,466.80         0.00
                                                                                                                                                                               Case 19-11901-KBO




Neal, Gerber & Eisenberg    10/1/2019 to 10/31/2019           34,320.00    The News-Gazette, Inc.   WIRE            12/20/2019    27,456.00      0.00 87,922.80         0.00
Neal, Gerber & Eisenberg    11/1/2019 to 11/30/2019           15,189.50    The News-Gazette, Inc.   WIRE            12/30/2019    12,151.60      0.00 100,074.40        0.00
Neal, Gerber & Eisenberg    9/1/2019 to 11/30/2019            25,018.60    The News-Gazette, Inc.   WIRE            12/30/2019    25,018.60      0.00 125,093.00        0.00
Neal, Gerber & Eisenberg    12/1/2019 to 12/31/2019            5,818.40    The News-Gazette, Inc.   ACH               2/5/2020     5,818.40      0.00 130,911.40        0.00
Neal, Gerber & Eisenberg    1/1/2020 to 1/31/2020              1,867.20    The News-Gazette, Inc.
Neal, Gerber & Eisenberg    2/1/2020 to 2/29/2019              1,846.00    The News-Gazette, Inc.
                                                                                                                                                                               Doc 452




Neal, Gerber & Eisenberg    8/31/2019 to 2/29/2020              Pending

Salazar Law                 8/31/2019 to 9/30/2019             13,876.04 The News-Gazette, Inc. WIRE                11/13/2019 13,746.50       129.54   13,746.50     129.54
                                                                                                                                                                               Filed 09/21/20
                                                                                                                                                                               Page 6 of 17




                                                                                                                                                              FORM MOR-1b
                                                                                                                                                                    (04/07)
                               Case 19-11901-KBO                     Doc 452           Filed 09/21/20             Page 7 of 17
                                                UNITES STATES BANKRUPCY COURT
                                                     DISTRICT OF DELAWARE

In re: The News-Gazette, Inc., et al.,                                                                          Case No. 19-11901 (KBO)
                  Debtors                                                                         Reporting Period: 8/1/2020 to 8/31/2020

                                                      STATEMENT OF OPERATIONS
                                                           (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                                                                                                           Cumulative
REVENUES                                                                                                Month             Filing to Date
Advertising Revenue                                                                                                -             1,476,690
Circulation Revenue                                                                                                                669,588
Total Revenue                                                                                                      -             2,146,277
OPERATING EXPENSES
Advertising                                                                                                                            57,332
Auto and Truck Expense                                                                                                                 32,468
Bad Debts                                                                                                                              46,735
Contributions                                                                                                                               -
Employee Benefits Programs                                                                                       530                  162,287
Insider Compensation*                                                                                         12,554                  218,442
Insurance                                                                                                      2,006                  145,274
Management Fees/Bonuses                                                                                            -                       -
News and Content                                                                                                                      117,937
Newspaper Printing and Delivery                                                                                                       640,325
Office Expense                                                                                                   525                  305,521
Pension & Profit-Sharing Plans                                                                                                         69,443
Repairs and Maintenance                                                                                          696                   58,271
Rent and Lease Expense                                                                                                                 35,687
Salaries/Commissions/Fees                                                                                      1,750                1,246,575
Supplies                                                                                                                                9,030
Taxes - Payroll                                                                                                  903                  138,310
Taxes - Real Estate                                                                                           10,406                  126,971
Taxes - Other                                                                                                                              22
Travel and Entertainment                                                                                                                6,549
Utilities                                                                                                      6,331                   82,868
Other (attach schedule)                                                                                                                50,768
Total Operating Expenses Before Depreciation                                                                 35,701                 3,550,815
Depreciation/Depletion/Amortization                                                                           1,810                    42,683
Net Profit (Loss) Before Other Income & Expenses                                                            (37,510)               (1,447,221)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                                                1,050                   146,597
Interest Expense                                                                                                  -                    42,669
Other Expense (attach schedule)                                                                              12,011                  (334,423)
Net Profit (Loss) Before Reorganization Items                                                               (48,471)               (1,008,870)
REORGANIZATION ITEMS
Professional Fees                                                                                           106,135                   826,328
U. S. Trustee Quarterly Fees                                                                                      -                    47,671
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                      -                         -
(Gain) Loss from Sale of Equipment                                                                                                     59,229
Other Reorganization Expenses (attach schedule)                                                                                       182,479
Total Reorganization Expenses                                                                               106,135                 1,115,708
Income Taxes                                                                                                      -                 1,787,000
Net Profit (Loss)                                                                                          (154,606)               (3,911,578)

*"Insider" is defined in 11 U.S.C. Section 101(31).

                                                                                                                             FORM MOR-2
                                                                                                                                  (04/07)
                          Case 19-11901-KBO                    Doc 452           Filed 09/21/20                Page 8 of 17


                                               UNITES STATES BANKRUPCY COURT
                                                    DISTRICT OF DELAWARE

In re: The News-Gazette, Inc., et al.,                                                                         Case No. 19-11901 (KBO)
                  Debtors                                                                          Reporting Period: 8/1/2020 - 8/31/2020

                                         STATEMENT OF OPERATIONS - continuation sheet


                                                                                                                             Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                                                          Month                Filing to Date

Other Costs




Other Operational Expenses
Discontinued operations                                                                                            0.00
Misc
Marketing fees for real estate auction                                                                              -




Other Income
Rent Income                                                                                                1,050.00
Discontinued Operations
Other Gain
Misc.                                                                                                               -
Misc Asset Sales



Other Expesnes
Survey for Champaign Property                                                                                  7,815.00
Document Storage                                                                                               4,195.89




Other Reorganzation Expenses




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceedings, should be reported as a reorganization item.




                                                                                                                        FORM MOR-2 CONT'D
                                                                                                                                    (04/07)
                               Case 19-11901-KBO                       Doc 452   Filed 09/21/20    Page 9 of 17
                                                             UNITES STATES BANKRUPCY COURT
                                                                  DISTRICT OF DELAWARE

In re: The News-Gazette, Inc., et al.,                                                                                     Case No. 19-11901 (KBO)
                  Debtors                                                                                     Reporting Period: 8/1/2020 to 8/31/2020

                                                                        BALANCE SHEET

                                                                               BOOK VALUE AT END OF                     BOOK VALUE
                                   ASSETS                                    CURRENT REPORTING MONTH                  ON PETITION DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                            3,845,198.99                                 818,747.07
Restricted Cash and Cash Equivalents (see continuation sheet)                                   15,000.00                                  20,026.91
Accounts Receivable (Net)                                                                       11,621.68                               1,016,467.46
Inventories                                                                                           -                                    14,984.82
Prepaid Expenses                                                                                 5,556.34                                 338,384.26
Professional Retainers                                                                          73,383.40                                  75,883.40
Other Current Assets (attach schedule)                                                                -                                          -
TOTAL CURRENT ASSETS                                                                         3,950,760.41                               2,284,493.92
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                                5,986,994.22                              7,077,770.23
Machinery and Equipment                                                                           3,601.00                              8,882,781.38
Furniture, Fixtures and Office Equipment                                                         13,737.00                              7,978,075.04
Vehicles                                                                                         18,907.00                                271,042.13
Less Accumulated Depreciation                                                                (5,530,112.12)                           (23,201,456.92)
TOTAL PROPERTY & EQUIPMENT                                                                      493,127.10                              1,008,211.86
OTHER ASSETS
Loans to Insiders*                                                                                     -                                         -
Other Assets (attach schedule)                                                                         -                                3,851,688.97
TOTAL OTHER ASSETS                                                                                     -                                3,851,688.97
 TOTAL ASSETS                                                                                4,443,887.51                               7,144,394.75

                                                                               BOOK VALUE AT END OF                     BOOK VALUE
              LIABILITIES AND OWNER EQUITY                                   CURRENT REPORTING MONTH                  ON PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)

Accounts Payable                                                                                 4,385.49                                       -
Taxes Payable (refer to FORM MOR-4)                                                             87,357.39                                189,600.50
Wages Payable                                                                                    8,699.41                                       -
Notes Payable                                                                                         -                                         -
Rent / Leases - Building/Equipment                                                                    -                                         -
Secured Debt / Adequate Protection Payments                                                           -                                         -
Professional Fees                                                                              175,491.58                                       -
Amounts Due to Insiders*                                                                              -                                         -
Other Postpetition Liabilities (attach schedule)                                                      -                                   23,817.60
TOTAL POSTPETITION LIABILITIES                                                                 275,933.87                                213,418.10
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                                          -                                          -
Priority Debt                                                                                         -                                   663,949.32
Unsecured Debt                                                                               9,339,043.91                              10,656,454.69
TOTAL PRE-PETITION LIABILITIES                                                               9,339,043.91                              11,320,404.01

TOTAL LIABILITIES                                                                            9,614,977.78                              11,533,822.11
OWNER EQUITY
Capital Stock                                                                                   383,026.46                                383,026.46
Additional Paid-In Capital                                                                    7,977,534.69                              7,977,534.69
Partners' Capital Account                                                                              -                                         -
Owner's Equity Account                                                                                 -                                         -
Retained Earnings - Pre-Petition                                                             (9,612,463.89)                            (9,612,463.89)
Retained Earnings - Postpetition                                                             (3,919,187.53)                                      -
Other Comprehensive Income                                                                             -                               (3,137,524.62)
Postpetition Contributions (Distributions) (Draws) (attach schedule)                                   -                                         -
NET OWNER EQUITY                                                                             (5,171,090.27)                            (4,389,427.36)
TOTAL LIABILITIES AND OWNERS' EQUITY                                                         4,443,887.51                               7,144,394.75
* "Insider" is defined in 11 U.S.C. Section 101(31)
                                                                                                                                      FORM MOR-3
                                                                                                                                           (04/07)
                          Case 19-11901-KBO                       Doc 452            Filed 09/21/20               Page 10 of 17



                                                  UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF DELAWARE

In re: THE NEWS-GAZETTE, INC., et al                                                                                      Case No. 19-11901 (KBO)
              Debtor                                                                                          Reporting Period: 8/1/2020 to 8/31/2020


                                                       STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                       Beginning           Amount                                                                Ending
                                                         Tax              Withheld or          Amount             Date           Check No.         Tax
                                                       Liability           Accrued              Paid              Paid            or EFT         Liability
Federal
Withholding                                                   2,350.00           1,627.00         2,350.00                                              1,627.00
FICA-Employee                                                 1,173.27             903.01         1,173.27                                                903.01
FICA-Employer                                                 1,173.27             903.01         1,173.27                                                903.01
Unemployment                                                      1.04               0.00             0.00                                                  1.04
Income
Other:
  Total Federal Taxes                                         4,697.58           3,443.02         4,696.54                                              3,434.06
State and Local
Withholding                                                    749.57             574.72            749.57                                               574.72
Sales
Excise
Unemployment                                                   96.85                 0.00             0.00                                                 96.85
Real Property                                             133,065.50            10,406.47        60,220.21                                             83.251.76
Personal Property
Other:
  Total State and Local
Total Taxes                                               137,823.12            14,414.21        65,666.32                                             87,357.39


                                              SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                               Number of Days Past Due
                                                    Current              0-30               31-60         61-90               Over 90         Total
Accounts Payable                                             4,385.49                                                                                   4,385.49
Wages Payable                                                8,699.41                                                                                   8,699.41
Taxes Payable                                               87,357.39                                                                                  87,357.39
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees                                         175,491.58                                                                                  175,491.58
Amounts Due to Insiders*
Other: Employee Flex Plan                                       0.00                                                                                        0.00
Other: Due to Purchaser                                         0.00                                                                                        0.00
Other: US Trustee Fees Accrued                                  0.00                                                                                        0.00
Total Postpetition Debts                                  275,933.87                                                                                  275,933.87

Explain how and when the Debtor intends to pay any past-due postpetition debts.



*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                      FORM MOR-4
                                                                                                                                                           (04/07)
             Case 19-11901-KBO          Doc 452      Filed 09/21/20       Page 11 of 17


                         The News-Gazette Inc. and D.W.S., Inc.
                                    PO Box 1488
                                Champaign, IL 61824




                     Attestation – Monthly Operating Report


Date:                  September 21, 2020
Reporting Period       8/1/2020 to 8/31/2020
Debtors:               The News-Gazette, Inc. et al.
Case Number:           19-11901 (KBO)


I hereby attest that Debtors are current with all required tax filings.




_______________________
John L. Reed
                       Case 19-11901-KBO              Doc 452         Filed 09/21/20       Page 12 of 17

                                          UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF DELAWARE

 In re: THE NEWS-GAZETTE, INC., et al.                                                           Case No. 19-11901 (KBO)
               Debtor                                                                Reporting Period: 8/1/2020 to 8/31/2020


                               ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

 Accounts Receivable Reconciliation                                                                        Amount
 Total Accounts Receivable at the beginning of the reporting period                                   11,621.68
 + Amounts billed during the period                                                                        0.00
 - Amounts collected during the period                                                                     0.00
 Total Accounts Receivable at the end of the reporting period                                         11,621.68



 Accounts Receivable Aging                                                                                 Amount
 0 - 30 days old                                                                                           0.00
 31 - 60 days old                                                                                          0.00
 61 - 90 days old                                                                                          0.00
 91+ days old                                                                                         11,621.68
 Total Accounts Receivable                                                                            11,621.68
 Amount considered uncollectible (Bad Debt)                                                                0.00
 Accounts Receivable (Net)                                                                            11,621.68

Note: Amounts collected above include the application of allowance for doubtful accounts (bad debt reserve).

                                                  DEBTOR QUESTIONNAIRE

 Must be completed each month                                                                      Yes                No
 1. Have any assets been sold or transferred outside the normal course of business this
                                                                                                                       X
 reporting period? If yes, provide an explanation below.
 2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                       X
 account this reporting period? If yes, provide an explanation below.
 3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                     X
 below.
 4. Are workers compensation, general liability and other necessary insurance coverages
                                                                                                     X
 in effect? If no, provide an explanation below.
 5. Has any bank account been opened during the reporting period? If yes, provide
 documentation identifying the opened account(s). If an investment account has been                                    X
 opened provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                                    FORM MOR-5
                                                                                                                         (04/07)
                Case 19-11901-KBO            Doc 452        Filed 09/21/20   Page 13 of 17

9:49 AM                                  The News-Gazette, Inc.
09/20/20                                      Profit & Loss
Accrual Basis                                     August 2020

                                                                              Aug 20
                     Ordinary Income/Expense
                         Income
                           48120 · Rent Income                                   1,050.00

                         Total Income                                            1,050.00

                       Gross Profit                                              1,050.00

                         Expense
                           52110 · Direct Labor                                 11,804.14
                           52160 · PR Taxes                                        903.01
                           52434 · Bank & CC Fees                                   25.00
                           53110 · Depreciation                                  1,809.67
                           56436 · Employee Benefit Admin                          530.00
                           56438 · Professional Fees                               150.00
                           56439 · Board of Directors                            2,499.99
                           56440 · Property/Liability Insurance                  1,699.41
                           56442 · Workers Comp. Insurance                         306.17
                           56460 · Building Services                               695.84
                           56480 · Other Outside Services                        8,165.00
                           57110 · Utilities - Electric                          5,814.56
                           57130 · Utilities - Gas                                  82.93
                           57150 · Utilities - Water                               158.34
                           57171 · Data Lines                                      274.74
                           58810 · Property Tax                                 10,406.47
                           59158 · Miscellaneous Expenses                        4,195.89
                           59200 · BK-Professional Fees                        106,135.28

                         Total Expense                                         155,656.44

                     Net Ordinary Income                                      -154,606.44

                   Net Income                                                 -154,606.44




                                                                                             Page 1
                Case 19-11901-KBO               Doc 452     Filed 09/21/20   Page 14 of 17

9:49 AM                                    The News-Gazette, Inc.
09/20/20                                        Balance Sheet
Accrual Basis                                  As of August 31, 2020

                                                                             Aug 31, 20
                   ASSETS
                     Current Assets
                       Checking/Savings
                         11031 · Chase Operating                              3,845,198.99
                         11032 · Chase Utility Assurance                         15,000.00

                        Total Checking/Savings                                3,860,198.99

                        Accounts Receivable
                          11240 · AMEX Holdback                                  11,621.68

                        Total Accounts Receivable                                11,621.68

                        Other Current Assets
                          11410 · Prepaid Insurance                               5,556.34
                          11413 · Professional Retainers                         73,383.40

                        Total Other Current Assets                               78,939.74

                     Total Current Assets                                     3,950,760.41

                     Fixed Assets
                       12301 · Land                                             329,770.14
                       12310 · Buildings and Improvements                     5,657,224.08
                       12330 · Machinery and Equipment                            3,601.00
                       12370 · Furniture and Fixtures                            13,737.00
                       12380 · Autos and Trucks                                  18,907.00
                       12410 · A/D - Buildings and Imp.                      -5,509,703.47
                       12430 · A/D - Machinery and Equipment                     -2,311.65
                       12480 · A/D - Autos and Trucks                           -18,097.00

                     Total Fixed Assets                                         493,127.10

                   TOTAL ASSETS                                               4,443,887.51

                   LIABILITIES & EQUITY
                     Liabilities
                       Current Liabilities
                          Accounts Payable
                              21110 · A/P - Prepetition                         218,537.22
                              21111 · A/P - Postpetition                          4,385.49

                          Total Accounts Payable                                222,922.71

                          Other Current Liabilities
                            21113 · Prepetition Outstanding Checks               24,068.51
                            21210 · Accrued Wages                                 8,699.41
                            21211 · BK-Prepetition Wages                        109,729.65
                            21221 · Accrued Payroll Taxes                         4,105.63
                            21240 · Property Taxes Payable                       83,251.76
                            21253 · DB Plan ST                                  254,000.20
                            21269 · BK-Accrued Professional Fees                175,491.58

                          Total Other Current Liabilities                       659,346.74

                        Total Current Liabilities                               882,269.45

                        Long Term Liabilities
                          22252 · MEP Withdrawal - CWA                        4,445,654.00
                          22253 · DB Plan                                     3,162,464.00
                          22610 · Deferred Taxes                                 13,000.00

                        Total Long Term Liabilities                           7,621,118.00

                     Total Liabilities                                        8,503,387.45




                                                                                             Page 1
                Case 19-11901-KBO            Doc 452        Filed 09/21/20   Page 15 of 17

9:49 AM                                 The News-Gazette, Inc.
09/20/20                                     Balance Sheet
Accrual Basis                               As of August 31, 2020

                                                                             Aug 31, 20
                     Equity
                       31110 · Common Stock, Voting                               76,163.00
                       31111 · Common Stock, Non-Voting                           63,837.00
                       31310 · Additional Paid-in Capital                      7,977,534.69
                       32110 · Retained Earnings                             -14,694,968.96
                       32111 · Return of Dividends                             7,227,940.61
                       32117 · Profit & Loss Clearing Account                 -3,894,751.65
                       Net Income                                               -815,254.63

                     Total Equity                                             -4,059,499.94

                   TOTAL LIABILITIES & EQUITY                                 4,443,887.51




                                                                                              Page 2
                Case 19-11901-KBO               Doc 452      Filed 09/21/20   Page 16 of 17

9:54 AM                                               D.W.S., Inc.
09/20/20                                        Balance Sheet
Accrual Basis                                  As of August 31, 2020

                                                                              Aug 31, 20
                   ASSETS                                                              0.00

                   LIABILITIES & EQUITY
                     Liabilities
                       Current Liabilities
                          Accounts Payable
                              21110 · A/P - Prepetition                            7,782.33

                          Total Accounts Payable                                   7,782.33

                          Other Current Liabilities
                            21253 · DB Plan ST                                   136,400.00

                          Total Other Current Liabilities                        136,400.00

                        Total Current Liabilities                                144,182.33

                        Long Term Liabilities
                          22253 · DB Plan                                        766,408.00
                          22610 · Deferred Taxes                                 201,000.00

                        Total Long Term Liabilities                              967,408.00

                     Total Liabilities                                         1,111,590.33

                     Equity
                       31110 · Common Stock, Voting                               243,026.46
                       32000 · Retained Earnings                                6,918,732.05
                       32111 · Return of Dividends                             -7,227,930.95
                       32117 · Profit & Loss Clearing Account                  -1,045,417.89

                     Total Equity                                              -1,111,590.33

                   TOTAL LIABILITIES & EQUITY                                          0.00




                                                                                               Page 1
           Case 19-11901-KBO            Doc 452        Filed 09/21/20   Page 17 of 17

9:53 AM                               The News-Gazette, Inc.
09/20/20                       Statement of Cash Flows
                                               August 2020

                                                                         Aug 20
                  OPERATING ACTIVITIES
                    Net Income                                            -154,606.44
                    Adjustments to reconcile Net Income
                    to net cash provided by operations:
                       11410 · Prepaid Insurance                             2,005.58
                       21111 · A/P - Postpetition                          -59,837.89
                       21210 · Accrued Wages                                -2,364.35
                       21221 · Accrued Payroll Taxes                        -1,438.37
                       21240 · Property Taxes Payable                       10,406.47
                       21269 · BK-Accrued Professional Fees                 25,270.90

                  Net cash provided by Operating Activities               -180,564.10

                  INVESTING ACTIVITIES
                    12410 · A/D - Buildings and Imp.                         1,809.67

                  Net cash provided by Investing Activities                  1,809.67

                Net cash increase for period                              -178,754.43

                Cash at beginning of period                              4,038,953.42

              Cash at end of period                                      3,860,198.99




                                                                                        Page 1
